Exhibit 10.1

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated December 30, 2008 and is to be effective as of
December 31, 2008, by and between DG FastChannel, Inc., a Delaware corporation
(the “Corporation”), and Omar A. Choucair (the “Employee”).

 

WHEREAS, the Corporation and the Employee are parties to that certain Amended
and Restated Employment Agreement dated June 22, 2006, as amended, which sets
forth the terms and conditions of the Employee’s employment with the
Corporation; and

 

WHEREAS, the Corporation and the Employee desire to further amend and restate
such agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 


1.                                       EMPLOYMENT.  THE CORPORATION HEREBY
EMPLOYS EMPLOYEE IN THE CAPACITY OF CHIEF FINANCIAL OFFICER, OR IN SUCH OTHER
POSITION OF THE SAME OR GREATER STATURE (INCLUDING CHIEF EXECUTIVE OFFICER OR
CHIEF OPERATING OFFICER) AS THE CORPORATION MAY DIRECT OR DESIRE, AND EMPLOYEE
HEREBY ACCEPTS THE EMPLOYMENT, ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH.


 


2.                                       TITLE AND DUTIES.


 


(A)                                  THE EMPLOYEE’S JOB TITLE SHALL BE SENIOR
VICE-PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE CORPORATION.  DURING THE
EMPLOYMENT TERM THE EMPLOYEE SHALL HAVE SUCH AUTHORITY AND DUTIES AS ARE USUAL
AND CUSTOMARY FOR SUCH POSITION, AND SHALL PERFORM SUCH

 

--------------------------------------------------------------------------------



 


ADDITIONAL SERVICES AND DUTIES AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME
DESIGNATE CONSISTENT WITH SUCH POSITION.


 


(B)                                 THE EMPLOYEE SHALL REPORT SOLELY TO THE
CHIEF EXECUTIVE OFFICER.  CERTAIN OTHER SENIOR OFFICERS OF THE CORPORATION,
DESIGNATED FROM TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER, MAY REPORT,
DIRECTLY OR INDIRECTLY THROUGH OTHER SENIOR OFFICERS DESIGNATED FROM TIME TO
TIME BY THE CHIEF EXECUTIVE OFFICER, TO THE EMPLOYEE, AND THE EMPLOYEE SHALL BE
RESPONSIBLE FOR REVIEWING THE PERFORMANCE OF SUCH SENIOR OFFICERS OF THE
CORPORATION.


 


(C)                                  THE EMPLOYEE SHALL DEVOTE HIS FULL BUSINESS
TIME AND BEST EFFORTS TO THE BUSINESS AFFAIRS OF THE CORPORATION; HOWEVER, THE
EMPLOYEE MAY DEVOTE REASONABLE TIME AND ATTENTION TO:


 


(I)                                     SERVING AS A DIRECTOR OF, OR MEMBER OF A
COMMITTEE OF THE DIRECTORS OF, ANY NOT-FOR-PROFIT ORGANIZATION OR ENGAGING IN
OTHER CHARITABLE OR COMMUNITY ACTIVITIES; AND


 


(II)                                  SERVING AS A DIRECTOR OF, OR MEMBER OF A
COMMITTEE OF THE DIRECTORS OF, THE CORPORATIONS OR ORGANIZATIONS FOR WHICH THE
EMPLOYEE PRESENTLY SERVES IN SUCH CAPACITY, AND SUCH OTHER CORPORATIONS AND
ORGANIZATIONS THAT THE BOARD MAY FROM TIME TO TIME APPROVE IN THE FUTURE;
PROVIDED, THAT EXCEPT AS SPECIFIED ABOVE, THE EMPLOYEE MAY NOT ACCEPT EMPLOYMENT
WITH ANY OTHER INDIVIDUAL OR OTHER ENTITY, OR ENGAGE IN ANY OTHER VENTURE WHICH
IS INDIRECTLY OR DIRECTLY IN CONFLICT OR COMPETITION WITH THE THEN EXISTING
BUSINESS OF THE CORPORATION.


 


3.                                       EMPLOYMENT TERM.  THE TERM OF
EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL BEGIN ON THE DATE HEREOF AND CONTINUE
UNTIL DECEMBER 31, 2011, UNLESS EARLIER TERMINATED AS HEREIN PROVIDED (THE
“EMPLOYMENT TERM”).

 

2

--------------------------------------------------------------------------------



 


4.                                       SALARY AND OTHER COMPENSATION.  AS
COMPENSATION FOR THE SERVICES TO BE RENDERED BY THE EMPLOYEE TO THE CORPORATION
PURSUANT TO THIS AGREEMENT, THE EMPLOYEE SHALL BE PAID THE FOLLOWING
COMPENSATION AND OTHER BENEFITS:


 


(A)                                  SALARY:  SALARY SHALL BE PAYABLE IN EQUAL
BIMONTHLY INSTALLMENTS IN ARREARS, OR OTHERWISE IN ACCORDANCE WITH THE
CORPORATION’S ORDINARY PAYROLL PRACTICES.  EMPLOYEE SHALL BE ENTITLED TO ANNUAL
SALARY, AS FOLLOWS:


 

for the period from January 1, 2009 through December 31, 2009      $335,000

 

for the period from January 1, 2010 through December 31, 2010      $345,000

 

for the period from January 1, 2011 through December 31, 2011      $355,000

 

or such higher compensation as may be established by the Corporation from time
to time.

 


(B)                                 BONUS:  THE EMPLOYEE SHALL BE ELIGIBLE FOR
AN ANNUAL BONUS IN AN AMOUNT OF UP TO $140,000, WITH THE CRITERIA UPON WHICH ANY
BONUS WOULD BE AWARDED TO BE DETERMINED IN THE SOLE DISCRETION OF THE
COMPENSATION COMMITTEE (OR OTHER APPLICABLE COMMITTEE) OF THE BOARD OF DIRECTORS
(THE “COMPENSATION COMMITTEE’) BASED IN PART ON REVENUE AND EBITDA GOALS.  ANY
ANNUAL BONUS THAT BECOMES PAYABLE PURSUANT TO THIS SECTION 4(B) SHALL BE PAID
BETWEEN JANUARY 1 AND MARCH 15TH OF THE YEAR FOLLOWING THE YEAR FOR WHICH SUCH
ANNUAL BONUS WAS EARNED; PROVIDED, HOWEVER, IN NO EVENT WILL THE BONUS BE PAID
AFTER DECEMBER 31 OF THE YEAR FOLLOWING THE YEAR FOR WHICH SUCH ANNUAL BONUS WAS
EARNED.


 


(C)                                  STOCK INCENTIVE PLANS:  THE EMPLOYEE WILL
BE AWARDED A STOCK OPTION TO PURCHASE 250,000 SHARES OF THE CORPORATION’S COMMON
STOCK, UNDER THE CORPORATION’S STOCK INCENTIVE PLAN, AT AN EXERCISE PRICE EQUAL
TO THE FAIR MARKET VALUE OF THE CORPORATION’S COMMON STOCK ON THE GRANT DATE, AS
DETERMINED BY THE COMPENSATION COMMITTEE.  IN ADDITION, THE EMPLOYEE MAY RECEIVE
ADDITIONAL AWARDS UNDER SUCH STOCK INCENTIVE PLAN AS THE COMPENSATION COMMITTEE
MAY DETERMINE FROM TIME TO TIME, SUBJECT TO ANY LIMITATION AS MAY BE PROVIDED 
BY

 

3

--------------------------------------------------------------------------------


 


APPLICABLE LAW OR REGULATION OR THE TERMS OF THE STOCK INCENTIVE PLAN.  ALL
OUTSTANDING STOCK OPTIONS HELD BY OR ON BEHALF OF THE EMPLOYEE SHALL BECOME
FULLY VESTED AND EXERCISABLE UPON THE OCCURRENCE OF A CHANGE IN CONTROL OF THE
CORPORATION (AS DEFINED IN THE APPLICABLE STOCK OPTION AGREEMENT OR RELATED PLAN
DOCUMENT).


 


(D)                                 CAR ALLOWANCE:  THE CORPORATION SHALL PAY TO
THE EMPLOYEE A CAR ALLOWANCE IN AN AMOUNT EQUAL TO $500 PER MONTH DURING THE
EMPLOYMENT TERM PAYABLE PURSUANT TO THE CORPORATION’S CUSTOMARY PAYROLL
PRACTICES.


 


(E)                                  EMPLOYEE BENEFIT PLANS:  THE EMPLOYEE SHALL
BE ELIGIBLE TO PARTICIPATE, ON A BASIS COMPARABLE TO OTHER EXECUTIVE OFFICERS,
IN ANY PROFIT SHARING, RETIREMENT, INSURANCE, HEALTH OR OTHER EMPLOYEE BENEFIT
PLAN MAINTAINED BY THE CORPORATION.


 


(F)                                    REIMBURSEMENT OF EXPENSES:  IN ADDITION
TO THE COMPENSATION PROVIDED FOR HEREOF, UPON SUBMISSION OF PROPER VOUCHERS, THE
CORPORATION WILL PAY OR REIMBURSE THE EMPLOYEE FOR ALL NORMAL AND REASONABLE
TRAVEL AND ENTERTAINMENT EXPENSES INCURRED BY THE EMPLOYEE DURING THE EMPLOYMENT
TERM IN CONNECTION WITH THE EMPLOYEE’S RESPONSIBILITIES TO THE CORPORATION.


 


5.                                       LIFE INSURANCE.  THE CORPORATION, IN
ITS DISCRETION, MAY APPLY FOR AND PROCURE IN ITS OWN NAME AND FOR ITS OWN
BENEFIT, LIFE INSURANCE ON THE LIFE OF THE EMPLOYEE IN ANY AMOUNT OR AMOUNTS
CONSIDERED ADVISABLE BY THE CORPORATION, AND THE EMPLOYEE SHALL SUBMIT TO ANY
MEDICAL OR OTHER EXAMINATION AND EXECUTE AND DELIVER ANY APPLICATION OR OTHER
INSTRUMENT IN WRITING, REASONABLY NECESSARY TO EFFECTUATE SUCH INSURANCE.


 


6.                                       CORPORATION PAYMENT OF HEALTH BENEFIT
COVERAGE.  DURING THE EMPLOYMENT TERM, THE CORPORATION SHALL PAY THE AMOUNT OF
PREMIUMS OR OTHER COST INCURRED FOR COVERAGE OF THE

 

4

--------------------------------------------------------------------------------



 


EMPLOYEE AND HIS ELIGIBLE SPOUSE AND DEPENDENT FAMILY MEMBERS UNDER THE
APPLICABLE CORPORATION HEALTH BENEFITS ARRANGEMENT (CONSISTENT WITH THE TERMS OF
SUCH ARRANGEMENT).


 


7.                                       VACATIONS AND LEAVE.  THE EMPLOYEE
SHALL BE ENTITLED TO FOUR WEEKS OF VACATION PER YEAR AND SUCH ADDITIONAL LEAVE
TIME AS IS CUSTOMARILY GRANTED TO THE OTHER EXECUTIVE OFFICERS OF THE
CORPORATION.


 


8.                                       NON-DISCLOSURE OF CONFIDENTIAL
INFORMATION.  THE EMPLOYEE ACKNOWLEDGES THAT AS A RESULT OF HIS EMPLOYMENT WITH
THE CORPORATION, HE WILL BE MAKING USE OF, ACQUIRING, AND/OR ADDING TO
CONFIDENTIAL INFORMATION OF A SPECIAL AND UNIQUE NATURE AND VALUE RELATING TO
SUCH MATTERS AS THE CORPORATION’S PATENTS, COPYRIGHTS, PROPRIETARY INFORMATION,
TRADE SECRETS, SYSTEMS, PROCEDURES, MANUALS, CONFIDENTIAL REPORTS, AND LISTS OF
CUSTOMERS (WHICH ARE DEEMED FOR ALL PURPOSES CONFIDENTIAL AND PROPRIETARY), AS
WELL AS THE NATURE AND TYPE OF SERVICES RENDERED BY THE CORPORATION, THE
EQUIPMENT AND METHODS USED AND PREFERRED BY THE CORPORATION’S CUSTOMERS, AND THE
FEES PAID BY THEM.  AS A MATERIAL INDUCEMENT TO THE CORPORATION TO ENTER INTO
THIS AGREEMENT AND TO PAY TO EMPLOYEE THE COMPENSATION STATED IN PARAGRAPH 4,
EMPLOYEE COVENANTS AND AGREES THAT HE SHALL NOT, AT ANY TIME DURING OR FOLLOWING
THE TERM OF HIS EMPLOYMENT, DIRECTLY OR INDIRECTLY DIVULGE OR DISCLOSE FOR ANY
PURPOSE WHATSOEVER ANY CONFIDENTIAL INFORMATION THAT HAS BEEN OBTAINED BY, OR
DISCLOSED TO, HIM AS A RESULT OF HIS EMPLOYMENT BY THE CORPORATION.


 


9.                                       COVENANTS AGAINST COMPETITION.  THE
EMPLOYEE ACKNOWLEDGES THAT THE SERVICES HE IS TO RENDER ARE OF A SPECIAL AND
UNUSUAL CHARACTER WITH A UNIQUE VALUE TO THE CORPORATION, THE LOSS OF WHICH
CANNOT ADEQUATELY BE COMPENSATED BY DAMAGES IN ACTION AT LAW.  IN VIEW OF THE
UNIQUE VALUE TO THE CORPORATION OF THE SERVICES OF EMPLOYEE BECAUSE OF THE
CONFIDENTIAL INFORMATION TO BE OBTAINED BY OR DISCLOSED TO EMPLOYEE, AS
HEREINABOVE SET FORTH, AND AS A MATERIAL INDUCEMENT TO THE CORPORATION TO ENTER
INTO THIS AGREEMENT AND TO PAY TO EMPLOYEE THE

 

5

--------------------------------------------------------------------------------



 


COMPENSATION STATED IN PARAGRAPH 4, EMPLOYEE COVENANTS AND AGREES THAT DURING
EMPLOYEE’S EMPLOYMENT AND FOR A PERIOD OF TWELVE MONTHS AFTER HE CEASES TO BE
EMPLOYED BY THE CORPORATION FOR ANY REASON, HE WILL NOT, EXCEPT AS OTHERWISE
AUTHORIZED BY THIS AGREEMENT, COMPETE WITH THE CORPORATION OR ANY AFFILIATE OF
THE CORPORATION, SOLICIT THE CORPORATION’S CUSTOMERS OR THE CUSTOMERS OF AN
AFFILIATE OR DIRECTLY OR INDIRECTLY SOLICIT FOR EMPLOYMENT ANY OF THE
CORPORATION’S EMPLOYEES.  FOR PURPOSES OF THIS PARAGRAPH:


 


(A)                                  THE TERM “COMPETE” MEANS ENGAGING IN THE
SAME OR ANY SIMILAR BUSINESS AS THE CORPORATION OR ANY OF ITS AFFILIATES IN ANY
MANNER WHATSOEVER (OTHER THAN AS A PASSIVE INVESTOR), INCLUDING WITHOUT
LIMITATION, AS A PROPRIETOR, PARTNER, INVESTOR, SHAREHOLDER, DIRECTOR, OFFICER,
EMPLOYEE CONSULTANT, INDEPENDENT CONTRACTOR, OR OTHERWISE, WITHIN THE UNITED
STATES OF AMERICA;


 


(B)                                 THE TERM “AFFILIATE” MEANS ANY LEGAL ENTITY
THAT DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES CONTROLS, IS
CONTROLLED BY, OR IS UNDER THE COMMON CONTROL WITH THE CORPORATION; AND


 


(C)                                  THE TERM “CUSTOMERS” MEANS ALL PERSONS TO
WHOM THE CORPORATION OR ANY OF ITS AFFILIATES HAS SOLD ANY PRODUCT OR SERVICE
WITHIN A PERIOD OF TWELVE MONTHS PRIOR TO THE TIME EMPLOYEE CEASES TO BE
EMPLOYED BY THE CORPORATION.


 


10.                                 REASONABLENESS OF NON-DISCLOSURE AND
NONCOMPETITION RESTRICTIONS.


 


(A)                                  THE EMPLOYEE HAS CAREFULLY READ AND
CONSIDERED THE PROVISIONS OF PARAGRAPHS 8 AND 9, AND, HAVING DONE SO, AGREES
THAT THE RESTRICTIONS SET FORTH IN THESE PARAGRAPHS, INCLUDING, BUT NOT LIMITED
TO, THE TIME PERIOD OF RESTRICTION AND GEOGRAPHICAL AREAS OF RESTRICTION ARE
FAIR AND REASONABLE AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE
INTERESTS OF THE

 

6

--------------------------------------------------------------------------------



 


CORPORATION AND ITS PARENT OR SUBSIDIARY CORPORATIONS, OFFICERS, DIRECTORS,
SHAREHOLDERS, AND OTHER EMPLOYEES.


 


(B)                                 IN THE EVENT THAT, NOTWITHSTANDING THE
FOREGOING, ANY OF THE PROVISIONS OF PARAGRAPHS 8 AND 9 SHALL BE HELD TO BE
INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS THEREOF SHALL NEVERTHELESS
CONTINUE TO BE VALID AND ENFORCEABLE AS THOUGH THE INVALID OR UNENFORCEABLE
PARTS HAD NOT BEEN INCLUDED THEREIN.  IN THE EVENT THAT ANY PROVISION OF
PARAGRAPHS 8 OR 9 RELATING TO THE TIME PERIOD AND/OR THE AREAS OF RESTRICTION
AND/OR RELATED ASPECTS SHALL BE DECLARED BY A COURT OF COMPETENT JURISDICTION TO
EXCEED THE MAXIMUM RESTRICTIVENESS SUCH COURT DEEMS REASONABLE AND ENFORCEABLE,
THE TIME PERIOD AND/OR AREAS OF RESTRICTION AND/OR RELATED ASPECTS DEEMED
REASONABLE AND ENFORCEABLE BY THE COURT SHALL BECOME AND THEREAFTER BE THE
MAXIMUM RESTRICTION IN SUCH REGARD, AND THE RESTRICTION SHALL REMAIN ENFORCEABLE
TO THE FULLEST EXTENT DEEMED REASONABLE BY SUCH COURT.


 


11.                                 REMEDIES FOR BREACH OF EMPLOYEE’S COVENANTS
OF NON-DISCLOSURE AND NONCOMPETITION.  IN THE EVENT OF A BREACH OR THREATENED
BREACH OF ANY OF THE COVENANTS IN PARAGRAPHS 8 AND 9, THE CORPORATION SHALL HAVE
THE RIGHT TO SEEK MONETARY DAMAGES FOR ANY PAST BREACH AND EQUITABLE RELIEF,
INCLUDING SPECIFIC PERFORMANCE BY MEANS OF AN INJUNCTION AGAINST THE EMPLOYEE OR
AGAINST THE EMPLOYEE’S PARTNERS, AGENTS, REPRESENTATIVES, SERVANTS, EMPLOYERS,
EMPLOYEES, FAMILY MEMBERS AND/OR ANY AND ALL PERSONS ACTING DIRECTLY OR
INDIRECTLY BY OR WITH HIM, TO PREVENT OR RESTRAIN ANY SUCH BREACH.


 


12.                                 TERMINATION.  EMPLOYMENT OF THE EMPLOYEE
UNDER THIS AGREEMENT MAY BE TERMINATED:


 


(A)                                  BY THE EMPLOYEE’S DEATH.


 


(B)                                 BY MUTUAL AGREEMENT OF THE EMPLOYEE AND THE
CORPORATION.

 

7

--------------------------------------------------------------------------------



 


(C)                                  BY THE CORPORATION FOR CAUSE.  THIS
AGREEMENT AND THE EMPLOYEE’S EMPLOYMENT WITH THE CORPORATION MAY BE TERMINATED
FOR CAUSE AT ANY TIME IN ACCORDANCE WITH SUBPARAGRAPH (E) OF THIS SECTION.  FOR
PURPOSES OF THIS AGREEMENT, CAUSE SHALL MEAN ONLY THE FOLLOWING: (I) A
CONVICTION OF OR A PLEA OF GUILTY OR NOLO CONTENDRE BY THE EMPLOYEE TO A FELONY
OR AN ACT OF FRAUD, EMBEZZLEMENT OR THEFT OR OTHER CRIMINAL CONDUCT AGAINST THE
CORPORATION; (II) HABITUAL NEGLECT OF THE EMPLOYEE’S MATERIAL DUTIES OR FAILURE
BY THE EMPLOYEE TO PERFORM OR OBSERVE ANY SUBSTANTIAL LAWFUL OBLIGATION OF SUCH
EMPLOYMENT THAT IS NOT REMEDIED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE
THEREOF FROM THE CORPORATION OR ITS BOARD OF DIRECTORS; OR (III) ANY MATERIAL
BREACH BY THE EMPLOYEE OF THIS AGREEMENT.  SHOULD THE EMPLOYEE DISPUTE WHETHER
HE WAS TERMINATED FOR CAUSE, THEN THE CORPORATION AND THE EMPLOYEE SHALL ENTER
IMMEDIATELY INTO BINDING ARBITRATION PURSUANT TO THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION, THE COST OF WHICH SHALL BE BORNE
BY THE NON-PREVAILING PARTY.


 


(D)                                 BY EMPLOYEE FOR GOOD REASON.  THIS AGREEMENT
AND THE EMPLOYEE’S EMPLOYMENT WITH THE CORPORATION MAY BE TERMINATED AT ANY
TIME, AT THE ELECTION OF THE EMPLOYEE, FOR GOOD REASON FOLLOWING NOTICE AND A
REASONABLE OPPORTUNITY TO CURE, AND IN ACCORDANCE WITH SUBPARAGRAPH (E) OF THIS
SECTION.  AS USED IN THIS AGREEMENT, GOOD REASON SHALL MEAN (I) THE ASSIGNMENT
TO THE EMPLOYEE OF DUTIES INCONSISTENT WITH THE TITLE OF CHIEF FINANCIAL
OFFICER  OF THE CORPORATION OR HIS THEN CURRENT OFFICE, THE REMOVAL OF THE
EMPLOYEE FROM SUCH OFFICE OR ANY REDUCTION IN THE CURRENT SCOPE OR DEGRADATION
OF THE EMPLOYEE’S JOB RESPONSIBILITIES, DUTIES, FUNCTIONS, STATUS, OFFICES AND
TITLE OR MATERIAL REDUCTION IN SUPPORT STAFF; (II) THE MATERIAL REDUCTION OF THE
EMPLOYEE’S THEN CURRENT SALARY AND PERQUISITES, ON AN AGGREGATE BASIS; (III) THE
RELOCATION OF THE CORPORATION’S PRINCIPAL EXECUTIVE OFFICES TO A LOCATION MORE
THAN TWENTY (20) MILES FROM THE CORPORATION’S THEN CURRENT OFFICES OR THE
TRANSFER OF THE EMPLOYEE TO A PLACE OTHER

 

8

--------------------------------------------------------------------------------



 


THAN THE CORPORATION’S PRINCIPAL EXECUTIVE OFFICES (EXCEPTING REASONABLE TRAVEL
ON THE CORPORATION’S BUSINESS); OR (IV) ANY MATERIAL BREACH BY THE CORPORATION
OF THIS AGREEMENT.


 


(E)                                  NOTICE OF TERMINATION.  ANY PURPORTED
TERMINATION BY THE EMPLOYEE’S EMPLOYMENT, EITHER BY THE CORPORATION FOR CAUSE OR
BY THE EMPLOYEE FOR GOOD REASON, SHALL BE COMMUNICATED BY A WRITTEN NOTICE OF
TERMINATION TO THE OTHER PARTY HERETO.  SUCH NOTICE SHALL INDICATE A SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT WHICH IS RELIED UPON, RECITE THE FACTS
AND CIRCUMSTANCES CLAIMED TO PROVIDE THE BASIS FOR SUCH TERMINATION AND SPECIFY
THE DATE OF TERMINATION.  IF WITHIN THIRTY (30) DAYS FROM THE DATE THE NOTICE OF
TERMINATION IS GIVEN, THE PARTY RECEIVING SUCH NOTICE NOTIFIES THE OTHER PARTY
THAT A DISPUTE EXISTS CONCERNING SUCH TERMINATION, THE PARTIES SHALL RESOLVE
SUCH DISPUTE BY ENTERING IMMEDIATELY INTO BINDING ARBITRATION PURSUANT TO THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, THE COST
OF WHICH SHALL BE BORNE BY THE NON-PREVAILING PARTY.


 


(F)                                    AT THE END OF THE EMPLOYMENT TERM.


 


(G)                                 CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE
IN CONTROL AND, FOLLOWING SUCH CHANGE IN CONTROL, IF THE EMPLOYEE IS TERMINATED
BY THE CORPORATION WITHOUT CAUSE, OR THE EMPLOYEE ELECTS TO TERMINATE HIS
EMPLOYMENT FOR ANY REASON, PRIOR TO THE END OF THE EMPLOYMENT TERM.  AS USED IN
THE AGREEMENT, THE TERM “CHANGE IN CONTROL” SHALL MEAN:


 


(I)                                     THE SALE, LEASE OR OTHER TRANSFER OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION TO ANY PERSON OR GROUP (AS
SUCH TERM IS USED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED);


 


(II)                                  THE ADOPTION BY THE STOCKHOLDERS OF THE
CORPORATION OF A PLAN RELATING TO THE LIQUIDATION OR DISSOLUTION OF THE
CORPORATION;

 

9

--------------------------------------------------------------------------------

 



 


(III)                               THE MERGER OF CONSOLIDATION OF THE
CORPORATION WITH OR INTO ANOTHER ENTITY OR THE MERGER OF ANOTHER ENTITY INTO THE
CORPORATION OR ANY SUBSIDIARY THEREOF WITH THE EFFECT THAT IMMEDIATELY AFTER
SUCH TRANSACTION THE STOCKHOLDERS OF THE CORPORATION IMMEDIATELY PRIOR TO SUCH
TRANSACTION (OR THEIR AFFILIATES) HOLD LESS THAN FIFTY PERCENT (50%) OF THE
TOTAL VOTING POWER OF ALL SECURITIES GENERALLY ENTITLED TO VOTE IN THE ELECTION
OF DIRECTORS, MANAGERS OR TRUSTEES OF THE ENTITY SURVIVING SUCH MERGER OF
CONSOLIDATION;


 


(IV)                              THE ACQUISITION BY ANY PERSON OR GROUP OF MORE
THAN FIFTY PERCENT (50%) OF THE VOTING POWER OF ALL SECURITIES OF THE
CORPORATION GENERALLY ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS OF THE
CORPORATION; OR


 


(V)                                 THAT THE MAJORITY OF THE BOARD IS COMPOSED
OF MEMBERS WHO (A) HAVE SERVED LESS THAN TWELVE MONTHS AND (B) WERE NOT APPROVED
BY A MAJORITY OF THE BOARD AT THE TIME OF THEIR ELECTION OR APPOINTMENT.


 


13.                                 PAYMENTS UPON TERMINATION.  PAYMENTS TO THE
EMPLOYEE UPON TERMINATION SHALL BE LIMITED TO THE FOLLOWING:


 


(A)                                  IF THE EMPLOYEE IS TERMINATED BY THE
CORPORATION UPON DEATH, FOR CAUSE, OR AT THE END OF THE EMPLOYMENT TERM, THE
EMPLOYEE SHALL BE ENTITLED TO ALL ARREARAGES OF SALARY AND EXPENSES AS OF THE
DATE OF TERMINATION BUT SHALL NOT BE ENTITLED TO FURTHER COMPENSATION, SUBJECT
TO PARAGRAPH 14.


 


(B)                                 IF THE EMPLOYEE TERMINATES FOR GOOD REASON
OR FOLLOWING A CHANGE IN CONTROL PURSUANT TO SECTION 12(G) ABOVE, OR IF THE
EMPLOYEE IS TERMINATED BY THE CORPORATION OTHER THAN FOR CAUSE OR ANY OTHER
REASON SET FORTH IN SUBPARAGRAPH (A) ABOVE DURING THE EMPLOYMENT TERM, THE
EMPLOYEE SHALL BE ENTITLED TO THE GREATER OF (I) ALL REMAINING SALARY, IN A LUMP
SUM PAYMENT, UNDER THIS AGREEMENT TO THE END OF THE EMPLOYMENT TERM, OR
(II) SALARY, IN A

 

10

--------------------------------------------------------------------------------


 


LUMP SUM PAYMENT, FROM THE DATE OF TERMINATION THROUGH SECOND ANNIVERSARY OF THE
DATE OF TERMINATION, WHICH LUMP SUM SHALL BE PAID UNLESS OTHERWISE REQUIRED BY
SECTION 15(B) WITHIN 90 DAYS FOLLOWING THE DATE OF TERMINATION WITH THE EXACT
DATE OF PAYMENT DETERMINED IN THE SOLE DISCRETION OF THE CORPORATION.  EMPLOYEE
SHALL HAVE NO OBLIGATION TO SEEK OTHER EMPLOYMENT AND ANY INCOME SO EARNED SHALL
NOT REDUCE THE FOREGOING AMOUNTS.


 


14.                                 SEVERANCE FOLLOWING EXPIRATION OF EMPLOYMENT
TERM.  FOLLOWING THE END OF THE EMPLOYMENT TERM, UPON TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE CORPORATION FOR ANY REASON OTHER THAN CAUSE, BUT UPON NINETY
DAYS PRIOR WRITTEN NOTICE IF SUCH TERMINATION IS BY THE EMPLOYEE, THE
CORPORATION SHALL PAY TO THE EMPLOYEE IN A LUMP SUM AN AMOUNT EQUAL TO THE
AMOUNT OF SALARY THE EMPLOYEE WOULD HAVE EARNED IF HE HAD REMAINED EMPLOYED BY
THE CORPORATION FOR A PERIOD OF SIX MONTHS FOLLOWING THE DATE OF TERMINATION AT
THE RATE OF SALARY IN EFFECT ON THE DATE OF TERMINATION, WHICH LUMP SUM SHALL BE
PAID UNLESS OTHERWISE REQUIRED BY SECTION 15(B) WITHIN 90 DAYS AFTER THE DATE OF
TERMINATION, WITH THE EXACT DATE OF PAYMENT DETERMINED IN THE SOLE DISCRETION OF
THE CORPORATION.


 


15.                                 ADDITIONAL TERMINATION PROVISIONS.


 


(A)                                  SEPARATION FROM SERVICE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, WITH RESPECT TO ANY AMOUNTS PAYABLE
TO THE EMPLOYEE UNDER THIS AGREEMENT IN CONNECTION WITH A TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT, IN NO EVENT SHALL A TERMINATION OF EMPLOYMENT OCCUR UNDER
THIS AGREEMENT UNLESS SUCH TERMINATION CONSTITUTES A SEPARATION FROM SERVICE. 
FOR PURPOSES OF THIS AGREEMENT, A SEPARATION FROM SERVICE SHALL MEAN THE
EMPLOYEE’S “SEPARATION FROM SERVICE” WITH THE CORPORATION AS SUCH TERM IS
DEFINED IN TREASURY REGULATION SECTION 1.409A-1(H) AND ANY SUCCESSOR PROVISION
THERETO.

 

11

--------------------------------------------------------------------------------



 


(B)                                 SECTION 409A COMPLIANCE.  NOTWITHSTANDING
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, AMOUNTS PAYABLE TO THE EMPLOYEE PURSUANT TO
SECTIONS 13 OR 14 SHALL BE MADE IN RELIANCE UPON TREAS. REG.
SECTION 1.409A-1(B)(9) (SEPARATION PAY PLANS) OR TREAS. REG.
SECTION 1.409A-1(B)(4) (SHORT-TERM DEFERRALS).  HOWEVER, TO THE EXTENT ANY SUCH
PAYMENTS ARE TREATED AS NON-QUALIFIED DEFERRED COMPENSATION SUBJECT TO
SECTION 409A OF  THE CODE, THEN IF EMPLOYEE IS DEEMED AT THE TIME OF HIS
SEPARATION FROM SERVICE TO BE A “SPECIFIED EMPLOYEE” FOR PURPOSES OF
SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN TO THE EXTENT DELAYED COMMENCEMENT OF
ANY PORTION OF THE BENEFITS TO WHICH EMPLOYEE IS ENTITLED UNDER THIS AGREEMENT
IS REQUIRED IN ORDER TO AVOID A PROHIBITED DISTRIBUTION UNDER
SECTION 409A(A)(2)(B)(I) OF THE CODE, SUCH PORTION OF EMPLOYEE’S TERMINATION
BENEFITS SHALL NOT BE PROVIDED TO EMPLOYEE PRIOR TO THE EARLIER OF (I) THE
EXPIRATION OF THE SIX-MONTH PERIOD MEASURED FROM THE DATE OF THE EMPLOYEE’S
SEPARATION FROM SERVICE OR (II) THE DATE OF EMPLOYEE’S DEATH.  UPON THE EARLIER
OF SUCH DATES, ALL PAYMENTS DEFERRED PURSUANT TO THIS SECTION 15(B) SHALL BE
PAID IN A LUMP SUM TO EMPLOYEE.  THE DETERMINATION OF WHETHER THE EMPLOYEE IS A
“SPECIFIED EMPLOYEE” FOR PURPOSES OF SECTION 409A(A)(2)(B)(I) OF THE CODE AS OF
THE TIME OF HIS SEPARATION FROM SERVICE SHALL MADE BY THE CORPORATION IN
ACCORDANCE WITH THE TERMS OF SECTION 409A OF THE CODE AND APPLICABLE GUIDANCE
THEREUNDER (INCLUDING WITHOUT LIMITATION TREAS. REG. SECTION 1.409A-1(I) AND ANY
SUCCESSOR PROVISION THERETO).


 


(C)                                  RESIGNATION UPON TERMINATION.  IN THE EVENT
OF TERMINATION OF THIS AGREEMENT OTHER THAN FOR DEATH, THE EMPLOYEE HEREBY
AGREES TO RESIGN FROM ALL POSITIONS HELD IN THE CORPORATION, INCLUDING WITHOUT
LIMITATIONS ANY POSITION AS A DIRECTOR, OFFICER, AGENT, TRUSTEE OR CONSULTANT OF
THE CORPORATION OR ANY AFFILIATE OF THE CORPORATION.  FOR THE PURPOSES OF THIS
PROVISION, THE TERM “AFFILIATE” HAS THE SAME MEANING AS IN PARAGRAPH 9.

 

12

--------------------------------------------------------------------------------



 


16.                                 WAIVER.  A PARTY’S FAILURE TO INSIST ON
COMPLIANCE OR ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT, SHALL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OR CONSTITUTE A WAIVER OF FUTURE ENFORCEMENT OF
THAT PROVISION OR OF ANY OTHER PROVISION OF THIS AGREEMENT BY THAT PARTY OR ANY
OTHER PARTY.


 


17.                                 GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL
RESPECTS BE SUBJECT TO, AND GOVERNED BY, THE LAWS OF THE STATE OF TEXAS.


 


18.                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION IN THE AGREEMENT SHALL NOT IN ANY WAY AFFECT
THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION AND THIS AGREEMENT SHALL
BE CONSTRUED IN ALL RESPECTS AS IF SUCH INVALID OR UNENFORCEABLE PROVISION HAD
NEVER BEEN IN THE AGREEMENT.


 


19.                                 NOTICE.  ANY AND ALL NOTICES REQUIRED OR
PERMITTED HEREIN SHALL BE DEEMED DELIVERED IF DELIVERED PERSONALLY OR IF MAILED
BY REGISTERED OR CERTIFIED MAIL TO THE CORPORATION AT ITS PRINCIPAL PLACE OF
BUSINESS AND TO THE EMPLOYEE AT THE ADDRESS HEREINAFTER SET FORTH FOLLOWING THE
EMPLOYEE’S SIGNATURE, OR AT SUCH OTHER ADDRESS OR ADDRESSES AS EITHER PARTY MAY
HEREAFTER DESIGNATE IN WRITING TO THE OTHER.


 


20.                                 ASSIGNMENT.  THIS AGREEMENT, TOGETHER WITH
ANY AMENDMENTS HERETO, SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL
REPRESENTATIVES, EXCEPT THAT THE RIGHTS AND BENEFITS OF EITHER OF THE PARTIES
UNDER THIS AGREEMENT MAY NOT BE ASSIGNED WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY.


 


21.                                 INDEMNIFICATION AND INSURANCE; LEGAL
EXPENSES.  THE CORPORATION SHALL INDEMNIFY THE EMPLOYEE TO THE FULLEST EXTENT
PERMITTED BY THE LAWS OF THE STATE OF DELAWARE, AS IN EFFECT AT THE TIME OF THE
SUBJECT ACT OR OMISSION, AND SHALL ADVANCE TO THE EMPLOYEE REASONABLE ATTORNEYS’

 

13

--------------------------------------------------------------------------------



 


FEES AND EXPENSES AS SUCH FEES AND EXPENSES ARE INCURRED (SUBJECT TO AN
UNDERTAKING FROM THE EMPLOYEE TO REPAY SUCH ADVANCES IF IT SHALL BE FINALLY
DETERMINED BY A JUDICIAL DECISION WHICH IS NOT SUBJECT TO FURTHER APPEAL THAT
THE EMPLOYEE WAS NOT ENTITLED TO THE REIMBURSEMENT OF SUCH FEES AND EXPENSES)
AND HE WILL BE ENTITLED TO THE PROTECTION OF ANY INSURANCE POLICIES THE
CORPORATION MAY ELECT TO MAINTAIN GENERALLY FOR THE BENEFIT OF ITS DIRECTORS AND
OFFICERS (“DIRECTORS AND OFFICERS INSURANCE”) AGAINST ALL COSTS, CHARGES AND
EXPENSES INCURRED OR SUSTAINED BY HIM IN CONNECTION WITH ANY ACTION, SUIT OR
PROCEEDING TO WHICH HE MAY BE MADE A PARTY BY REASON OF HIS BEING OR HAVING BEEN
A DIRECTOR, OFFICER OR EMPLOYEE OF THE CORPORATION OR ANY OF ITS SUBSIDIARIES OR
HIS SERVING OR HAVING SERVED ANY OTHER ENTERPRISE AS A DIRECTOR, OFFICER OR
EMPLOYEE AT THE REQUEST OF THE CORPORATION (OTHER THAN ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING UNDER OR RELATING TO THIS AGREEMENT).  THE CORPORATION
COVENANTS TO MAINTAIN DURING THE EMPLOYMENT TERM FOR THE BENEFIT OF THE EMPLOYEE
(IN HIS CAPACITY AS AN OFFICER AND DIRECTOR OF THE CORPORATION) DIRECTORS AND
OFFICERS INSURANCE PROVIDING BENEFITS TO THE EMPLOYEE NO LESS FAVORABLE, TAKEN
AS A WHOLE, THAN THE BENEFITS PROVIDED TO THE EMPLOYEE BY THE DIRECTORS AND
OFFICERS INSURANCE MAINTAINED BY THE CORPORATION ON THE DATE HEREOF; PROVIDED,
HOWEVER, THAT THE BOARD MAY ELECT TO TERMINATE DIRECTORS AND OFFICERS INSURANCE
FOR ALL OFFICERS AND DIRECTORS, INCLUDING THE EMPLOYEE, IF THE BOARD DETERMINES
IN GOOD FAITH THAT SUCH INSURANCE IS NOT AVAILABLE OR IS AVAILABLE ONLY AT
UNREASONABLE EXPENSE.


 


22.                                 AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED
AT ANY TIME BY MUTUAL CONSENT OF THE PARTIES HERETO, WITH ANY SUCH AMENDMENT TO
BE INVALID UNLESS IN WRITING, SIGNED BY THE CORPORATION AND THE EMPLOYEE.


 


23.                                 ENTIRE AGREEMENT.  THIS AGREEMENT AMENDS AND
RESTATES IN ITS ENTIRETY THE TERMS AND CONDITIONS OF EMPLOYEE’S EMPLOYMENT WITH
THE CORPORATION, NOTWITHSTANDING THE TERMS AND

 

14

--------------------------------------------------------------------------------



 


CONDITIONS OF ANY PREVIOUS EMPLOYMENT AGREEMENT BETWEEN THE CORPORATION AND THE
EMPLOYEE.  THIS AGREEMENT, ALONG WITH THE CORPORATION HANDBOOK TO THE EXTENT IT
DOES NOT SPECIFICALLY CONFLICT WITH ANY PROVISION OF THIS AGREEMENT, CONTAINS
THE ENTIRE AGREEMENT AND UNDERSTANDING BY AND BETWEEN THE EMPLOYEE AND THE
CORPORATION WITH RESPECT TO THE EMPLOYMENT OF THE EMPLOYEE, AND NO
REPRESENTATIONS, PROMISES, AGREEMENTS, OR UNDERSTANDINGS, WRITTEN OR ORAL,
RELATING TO THE EMPLOYMENT OF THE EMPLOYEE BY THE CORPORATION NOT CONTAINED
HEREIN SHALL BE OF ANY FORCE OR EFFECT.


 


24.                                 BURDEN AND BENEFIT.  THIS AGREEMENT SHALL BE
BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE CORPORATION AND EMPLOYEE,
AND THEIR RESPECTIVE HEIRS, PERSONAL AND LEGAL REPRESENTATIVES, SUCCESSORS, AND
ASSIGNS.


 


25.                                 HEADINGS.  THE VARIOUS HEADINGS IN THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND ARE NOT PART OF THE AGREEMENT.


 


26.                                 IN-KIND BENEFITS AND REIMBURSEMENTS. 
NOTWITHSTANDING ANY THING TO THE CONTRARY IN THIS AGREEMENT, IN-KIND BENEFITS
AND REIMBURSEMENTS PROVIDED UNDER THIS AGREEMENT DURING ANY TAX YEAR OF THE
EMPLOYEE SHALL NOT AFFECT IN-KIND BENEFITS OR REIMBURSEMENTS TO BE PROVIDED IN
ANY OTHER TAX YEAR OF THE EMPLOYEE AND ARE NOT SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT.  NOTWITHSTANDING ANY THING TO THE CONTRARY IN THIS
AGREEMENT, REIMBURSEMENT REQUESTS MUST BE TIMELY SUBMITTED BY EMPLOYEE AND, IF
TIMELY SUBMITTED, REIMBURSEMENT PAYMENTS SHALL BE MADE TO THE EMPLOYEE AS SOON
AS ADMINISTRATIVELY PRACTICABLE FOLLOWING SUCH SUBMISSION, BUT IN NO EVENT LATER
THAN THE LAST DAY OF EMPLOYEE’S TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH
THE EXPENSE WAS INCURRED.  IN NO EVENT SHALL THE EMPLOYEE BE ENTITLED TO ANY
REIMBURSEMENT PAYMENTS AFTER THE LAST DAY OF EMPLOYEE’S TAXABLE YEAR FOLLOWING
THE TAXABLE YEAR IN WHICH THE

 

15

--------------------------------------------------------------------------------



 


EXPENSE WAS INCURRED.  THIS PARAGRAPH SHALL ONLY APPLY TO IN-KIND BENEFITS AND
REIMBURSEMENTS THAT WOULD RESULT IN TAXABLE COMPENSATION INCOME TO THE EMPLOYEE.


 


27.                                 SECTION 409A; SEPARATE PAYMENTS.  THIS
AGREEMENT IS INTENDED TO BE WRITTEN, ADMINISTERED, INTERPRETED AND CONSTRUED IN
A MANNER SUCH THAT NO PAYMENT OR BENEFITS PROVIDED UNDER THE AGREEMENT BECOME
SUBJECT TO (A) THE GROSS INCOME INCLUSION SET FORTH WITHIN CODE
SECTION 409A(A)(1)(A) OR (B) THE INTEREST AND ADDITIONAL TAX SET FORTH WITHIN
CODE SECTION 409A(A)(1)(B) (TOGETHER, REFERRED TO HEREIN AS THE “SECTION 409A
PENALTIES”), INCLUDING, WHERE APPROPRIATE, THE CONSTRUCTION OF DEFINED TERMS TO
HAVE MEANINGS THAT WOULD NOT CAUSE THE IMPOSITION OF SECTION 409A PENALTIES.  IN
NO EVENT SHALL THE CORPORATION BE REQUIRED TO PROVIDE A TAX GROSS-UP PAYMENT TO
EMPLOYEE OR OTHERWISE REIMBURSE EMPLOYEE WITH RESPECT TO SECTION 409A
PENALTIES.  FOR PURPOSES OF SECTION 409A OF THE CODE (INCLUDING, WITHOUT
LIMITATION, FOR PURPOSES OF TREASURY REGULATION SECTION 1.409A-2(B)(2)(III)),
EACH PAYMENT THAT EMPLOYEE MAY BE ELIGIBLE TO RECEIVE UNDER THIS AGREEMENT SHALL
BE TREATED AS A SEPARATE AND DISTINCT PAYMENT.


 


28.                                 VALIDITY CONTEST.  THE CORPORATION SHALL
PROMPTLY PAY ANY AND ALL LEGAL FEES AND EXPENSES INCURRED BY THE EMPLOYEE FROM
TIME TO TIME AS A DIRECT RESULT OF THE CORPORATION’S CONTESTING THE DUE
EXECUTION, AUTHORIZATION, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT 
REIMBURSEMENT OF SUCH EXPENSES SHALL BE MADE PROMPTLY AFTER AN EXPENSE
REIMBURSEMENT REQUEST HAS BEEN PRESENTED TO THE CORPORATION BY THE EMPLOYEE AND
IN NO EVENT LATER THAN THE LAST DAY OF THE EMPLOYEE’S TAXABLE YEAR FOLLOWING THE
TAXABLE YEAR IN WHICH SUCH EXPENSES WERE INCURRED AND THE REIMBURSEMENT OF SUCH
EXPENSES SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 26.


 

[Remainder of page intentionally blank.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Employee have duly executed this
Agreement to be effective as of the day and year first above written.

 

 

 

CORPORATION:

 

 

 

DIGITAL GENERATION SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Scott K. Ginsburg

 

 

 

Name:

Scott K. Ginsburg

 

 

 

Its:

CEO and Chairman

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Omar A. Choucair

 

OMAR A. CHOUCAIR

 

17

--------------------------------------------------------------------------------

 